  Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 1 of 32 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 ARMANDO CAMPOS, derivatively on
 behalf of TARONIS TECHNOLOGIES, INC.,
                                                    Civil Action No.: ____________
                        Plaintiff,

        v.

 ROBERT DINGESS, SCOTT MAHONEY,                     DEMAND FOR JURY TRIAL
 KEVIN POLLACK, WILLIIAM W.
 STAUNTON, and ERMANNO P. SANTILLI,

                        Defendants,

        -and-

 TARONIS TECHNOLOGIES, INC.,

                        Nominal Defendant.



                VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

       Plaintiff Armando Campos (“Plaintiff”), by and through his undersigned counsel,

derivatively on behalf of nominal defendant Taronis Technologies, Inc. (“Taronis” or the

“Company”), submits this Verified Stockholder Derivative Complaint against the Individual

Defendants (defined herein) as officers and/or directors of Taronis for breaches of fiduciary duty,

unjust enrichment, and violations of Sections 10(b) and 14(a) of the Securities Exchange Act of

1934 (the “Exchange Act”). Plaintiff bases his allegations on personal knowledge as to his own

acts, and on information and belief as to all other allegations, based upon investigation by counsel,

including, but not limited to, a review and analysis of: (i) regulatory filings made by Taronis with

the United States Securities and Exchange Commission (“SEC”); (ii) press releases issued and

disseminated by Taronis; (iii) a securities class action lawsuit filed in the United Stated District
  Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 2 of 32 PageID #: 2



Court for the District of Arizona against Taronis and defendants Robert Dingess (“Dingess”), Scott

Mahoney (“Mahoney”), Ermanno P. Santilli (“Santilli”), Kevin Pollack (“Pollack”), and William

W. Staunton (“Staunton”), captioned Zhu v. Taronis Technology, Inc., et al., Case 2:19-cv-04529-

GMS (S.D.N.Y.) (the “Securities Class Action”), alleging violations of the federal securities laws

based on similar facts and circumstances as alleged herein; and (iv) other publicly-available

information, including media and analyst reports, concerning Taronis.

                       NATURE OF THE ACTION AND OVERVIEW

       1.      This is a stockholder derivative action that seeks to remedy wrongdoing committed

by certain of Taronis’ officers and members of the Company’s Board of Directors (the “Board”).

Plaintiff seeks to remedy the Individual Defendants’ violations of state and federal laws from

January 28, 2019 through August 19, 2019 (the “Relevant Period”) that have caused and continue

to cause substantial monetary damages to Taronis and other damages, including damages to its

reputation and goodwill.

       2.      Prior to the Relevant Period, the Company had faced delisting from the NASDAQ

Capital Market (“Nasdaq”) for falling below the exchange’s minimum bid price of $1.00 for thirty

consecutive days per Nasdaq’s rules. To regain compliance with Nasdaq’s rules, the Individual

Defendants (as defined herein) sought to inflate the Company’s stock price. As part of their plan,

the Individual Defendants sought a reverse stock split to raise the Company’s stock price. In

addition to the reverse stock split, the Individual Defendants devised a fraudulent scheme to raise

the Company’s stock price.

       3.      On January 28, 2019, the Individual Defendants caused the Company to issue a

press release announcing that the Company had won a contract with the City of San Diego to




                                                2
  Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 3 of 32 PageID #: 3



supply its metal and cutting fuel. On this news, the Company’s stock price rose more than 25%

over the following two days.

       4.      However, the announcement of the purported contract with the City of San Diego

was utterly false. Taronis had no written contract with the City of San Diego, in fact, the City of

San Diego had never agreed to adopt the Company’s metal cutting fuel.

       5.      In the weeks that followed, the truth that there was no contract with the City of San

Diego was revealed. Nevertheless, the Individual Defendants continued to make false and

misleading statements to maintain or artificially inflate the Company’s stock price.

       6.      Throughout the Relevant Period, the Individual Defendants (a) directly participated

in the management of the Company; (b) were directly involved in the day-to-day operations of the

Company at the highest levels; (c) were privy to confidential proprietary information concerning

the Company and its business and operations; (d) were directly or indirectly involved in drafting,

producing, reviewing, and/or disseminating the false and misleading statements and information

alleged herein; (e) were directly or indirectly involved in the oversight or implementation of the

Company’s internal controls; (f) were aware of or recklessly disregarded the fact that false and

misleading statements were being issued concerning the Company during and after the Relevant

Period; and/or (g) approved or ratified these statements in violation of the federal securities laws.

       7.      In addition, the Individual Defendants on July 29, 2019, negligently issued a

materially false and misleading Proxy Statement (the “2019 Proxy”) urging stockholders to reelect

the Individual Defendants under false pretenses.

       8.      As a direct and proximate result of the Individual Defendants’ breaches of fiduciary

duties and other misconduct, Taronis has sustained damages as described below.




                                                  3
  Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 4 of 32 PageID #: 4



                                 JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Sections 10(b) and 14(a) of the Exchange Act (15

U.S.C. §§ 78j(b), 78n), and SEC Rules 14a-9 (17 C.F.R. §§ 240.10b-5, 240.14a-9) promulgated

thereunder.

       10.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action based on violations of the Exchange Act.

       11.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       12.     This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

Plaintiff and the Defendants are citizens of different states and the amount in controversy exceeds

the sum of value of $75,000, exclusive of interest and costs.

       13.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       14.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

Taronis is incorporated in this District. In addition, the Defendants have conducted business in

this District, and Defendants’ actions have had an effect in this District.

                                             PARTIES

       15.     Plaintiff is a current stockholder of Taronis common stock.            Plaintiff has

continuously held Taronis at least since January 2019. Plaintiff is a citizen of Argentina.

       16.     Taronis is a Delaware corporation with its principal executive offices at 300 W.

Clarendon Avenue, Suite 230, Phoenix, Arizona 85013. Taronis’ shares trade on Nasdaq under

the ticker symbol “TRNX.”




                                                  4
  Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 5 of 32 PageID #: 5



       17.     Defendant Dingess has served as Chairman of the Board of the Company since

April 2013. Defendant Dingess also served as the Chair of the Audit Committee during the

Relevant Period. In 2018, defendant Dingess received $136,250 in compensation from the

Company, which consisted of mostly cash. Upon information and belief, defendant Dingess is a

citizen of Arizona. Defendant Dingess is named as a defendant in the Securities Class Action.

       18.     Defendant Mahoney has served as the Company’s Chief Executive Officer

(“CEO”) and a member of the Board since November 2018. Defendant Mahoney previously

served as the Company’s Chief Financial Officer (“CFO”). In 2018, defendant Mahoney earned

$283,452 in compensation from the Company, which was divided between $215,000 in salary,

$16,000 in stock awards, and $52,452 in all other compensation. Upon information and belief,

defendant Mahoney is a citizen of Arizona. Defendant Mahoney is named as a defendant in the

Securities Class Action.

       19.     Defendant Pollack has served as a member of the Board since June 2012.

Defendant Pollack was a member of the Audit Committee during the Relevant Period. In 2018,

defendant Pollack received $115,625 in compensation from the Company, which consisted of

mostly cash. Upon information and belief, defendant Pollack is a citizen of Florida. Defendant

Pollack is named as a defendant in the Securities Class Action.

       20.     Defendant Staunton has served as a member of the Board since April 2013.

Defendant Staunton was a member of the Audit Committee during the Relevant Period. In 2018,

defendant Staunton received $99,750 in compensation from the Company, which consisted of

mostly cash.   Upon information and belief, defendant Staunton is a citizen of California.

Defendant Stanton is named as a defendant in the Securities Class Action.




                                                5
  Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 6 of 32 PageID #: 6



       21.     Defendant Santilli was the Company’s Chief Technology Officer (“CTO”) and a

member of the Board between from June 2012 and June 2019. Defendant Santilli also served as

the Company’s CEO between June 2012 and November 2018. In 2018, defendant Santilli received

$271,147 in compensation from the Company, which included $226,697 in salary, $25,000 in

bonus compensation, and $19,450 in stock awards. Defendant Santilli is named as a defendant in

the Securities Class Action. Upon information and belief, defendant Santilli is a citizen of Florida.

       22.     Defendants Dingess, Pollack, and Staunton are sometimes referred to herein as the

“Audit Committee Defendants.”

       23.     Defendants Dingess, Mahoney, Pollack, Staunton, and Santilli are sometimes

referred to herein as the “Individual Defendants.”

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

       24.     By reason of their positions as officers and/or directors of the Company and because

of their ability to control the corporate affairs and business of the Company, the Individual

Defendants owed the Company and its stockholders fiduciary obligations of good faith, trust,

loyalty, and due care, and were and are required to use their best efforts to control and manage the

Company in a fair, just, honest, and equitable manner. The Individual Defendants were and are

required to act in furtherance of the best interests of the Company and its stockholders so as to

benefit all stockholders equally and not in furtherance of their personal interest or benefit. Each

director and officer of the Company owes to the Company and its stockholders the fiduciary duty

to exercise good faith and diligence in the administration of the affairs of the Company and in the

use and preservation of its property and assets, and the highest obligations of fair dealing.




                                                 6
  Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 7 of 32 PageID #: 7



       25.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of the Company, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein.

       26.     In addition, as officers and/or directors of a publicly-held company, the Individual

Defendants have a duty to promptly disseminate accurate and truthful information with regard to

the Company’s operations, performance, management, projections, and forecasts so that the

market price of the Company’s stock will be based on truthful and accurate information.

       27.     To discharge their duties, the officers and directors of Taronis were required to

exercise reasonable and prudent supervision over the management, policies, practices, and controls

of the Company. By virtue of such duties, the officers and directors of Taronis were required to,

among other things:

       a.      ensure that the Company complied with its legal obligations and requirements,
               including acting only within the scope of its legal authority and disseminating
               truthful and accurate statements to the SEC and the investing public;

       b.      conduct the affairs of the Company in a lawful, efficient, business-like manner so
               as to make it possible to provide the highest quality performance of its business, to
               avoid wasting the Company’s assets, and to maximize the value of the Company’s
               stock;

       c.      properly and accurately guide investors and analysts as to the true financial
               condition of the Company at any given time, including making accurate statements
               about the Company’s financial results and prospects, and ensuring that the
               Company maintained an adequate system of financial controls such that the
               Company’s financial reporting would be true and accurate at all times;

       d.      remain informed as to how the Company conducted its operations, and, upon
               receipt of notice or information of imprudent or unsound conditions or practices,
               make reasonable inquiry in connection therewith, and take steps to correct such
               conditions or practices and make such disclosures as necessary to comply with
               federal and state securities laws; and

       e.      ensure that the Company was operated in a diligent, honest, and prudent manner in
               compliance with all applicable federal, state, and local laws, rules and regulations.




                                                 7
  Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 8 of 32 PageID #: 8



       28.     Each of the Individual Defendants, as an executive officer and/or director, owed to

the Company and to its stockholders the fiduciary duties of loyalty, good faith, and candor in the

management and administration of the affairs of the Company, as well as in the use and

preservation of its property and assets. The conduct of the Individual Defendants complained of

herein involves a knowing and culpable violation of their obligations as directors and officers of

the Company, the absence of good faith on their part, and a reckless disregard for their duties to

the Company and its stockholders that the Individual Defendants were aware or should have been

aware posed a risk of serious injury to the Company.

       29.     The Company also maintains a Code of Business Conduct and Ethics (the “Code”).

The Code sets forth legal and ethical standards of conduct for directors, officers, and employees

of Taronis and its subsidiaries.

       30.     According to the Code, the employees and directors of Taronis are responsible for

helping Taronis maintain its good reputation and the trust and confidence of its stockholders, its

employees, the public, and those with whom Taronis does business.

       31.     Pursuant to the Code:

       Each director, officer, employee, agent and contractor must comply with all
       applicable laws, regulations, rules and regulatory orders. Company directors,
       officers and employees located outside of the United States must comply with laws,
       regulations, rules and regulatory orders of the United States, including the Foreign
       Corrupt Practices Act and the U.S. Export Control Act, in addition to applicable
       local laws. Each director, officer, employee, agent and contractor must acquire
       appropriate knowledge of the requirements relating to his or her duties sufficient to
       recognize potential dangers and to know when to seek advice from the CEO on
       Company specific policies and procedures. Violations of law, regulation, rules and
       orders may subject a director, officer, employee, agent or contractor to criminal or
       civil liability, as well as to discipline by the Company. Such violations may also
       subject the Company to civil or criminal liability or the loss of business.

                                         *      *       *

       It is the Company's policy to comply fully with all applicable laws and regulations
       governing contact and dealings with government employees and public officials,


                                                8
  Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 9 of 32 PageID #: 9



       and to adhere to high ethical, moral and legal standards of business conduct. This
       policy includes strict compliance with all local, state, federal, foreign and other
       applicable laws, rules and regulations.

       32.      In addition, the Company’s Audit Committee is specifically tasked with the Board’s

oversight responsibilities. According to the 2019 Proxy, the Audit Committee is charged with

oversight of:

       the Company’s policies, guidelines and related practices regarding risk assessment
       and risk management, including the risk of fraud. As part of this endeavor, the
       Audit Committee reviews and assesses the Company’s major financial, legal,
       regulatory, environmental and similar risk exposures and the steps that
       management has taken to monitor and control such exposures. The Audit
       Committee also reviews and assesses the quality and integrity of the Company’s
       public reporting, the Company’s compliance with legal and regulatory
       requirements, the performance and independence of the Company’s independent
       auditors, the performance of the Company’s internal audit department, the
       effectiveness of the Company’s disclosure controls and procedures and the
       adequacy and effectiveness of the Company’s risk management policies and related
       practices.

       33.      In violation of their duties as members of the Audit Committee, the Audit

Committee Defendants conducted little, if any, oversight of the Company’s internal controls or the

Company’s compliance with legal and regulatory requirements resulting in materially false and

misleading statements regarding the Company’s business, operational, and compliance policies,

and consciously disregarded their duties to monitor such controls over reporting. The Audit

Committee members’ complete failure to perform their duties in good faith resulted in false

misrepresentations to the SEC, the investing public, and the Company’s stockholders.

       34.      In addition, as executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

Nasdaq, the Individual Defendants had a duty not to effect the dissemination of inaccurate and

untruthful information with respect to the Company’s financial condition, performance, growth,

operations, financial statements, business, products, management, earnings, internal controls, and



                                                 9
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 10 of 32 PageID #: 10



present and future business prospects, including false and misleading information about

acquisitions, so that the market price of the Company’s common stock would be based upon

truthful and accurate information. Accordingly, the Individual Defendants breached their fiduciary

duties by knowingly or recklessly causing Taronis to make false and misleading statements of

material fact about the Company’s financials and about Taronis’ maintenance of adequate internal

controls.

       35.     Each of the Individual Defendants further owed to Taronis and its stockholders the

duty of loyalty requiring that each favor Taronis’ interest and that of its stockholders over their

own while conducting the affairs the Company and refrain from using their position, influence, or

knowledge of the affairs of the Company to gain personal advantage.

                              SUBSTANTIVE ALLEGATIONS

OVERVIEW OF TARONIS AND ITS BUSINESS

       36.     Taronis, formerly known as MagneGas Applied Technology Solutions, Inc., is an

energy company that purportedly offers technologies that focus on addressing the global

constraints on natural resources, including fuel and water. Taronis creates, processes, and

produces hydrogen-based fuel through the gasification of carbon-rich liquids.

       37.     In the past, Taronis faced delisting on Nasdaq for falling below the exchange’s

minimum bid price of $1.00 for thirty consecutive days per Nasdaq’s rules. On May 7, 2018,

Taronis was notified by Nasdaq that it was not compliant with Nasdaq’s minimum bid price rule

and was given a 180-day period to regain compliance, which entailed maintaining its common

stock price above $1.00 for ten consecutive days, as well as other listing standards required by

Nasdaq Capital Market, where Taronis was listed.         Unfortunately, Taronis could not meet




                                                10
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 11 of 32 PageID #: 11



Nasdaq’s minimum bid price rule during the initial 180-day period. Subsequently, the Individual

Defendants requested an additional 180-day period to regain compliance.

        38.     In October 2018, the Individual Defendants sought the Company’s majority

stockholder to approve a reverse stock split of the outstanding common stock and treasury stock

to raise Taronis’ stock price and become compliant with Nasdaq’s minimum bid price rule.

Through a reverse stock split, a company’s existing shares are consolidated into fewer, more

valuable shares. Reverse stock splits are typically pursued when a company’s stock has lost

significant value and are one of the traditional corporate finance methods used to raise the price of

company stock.

        39.     On October 31, 2018, the Individual Defendants and the Company’s majority

stockholder approved the reverse stock split of the outstanding shares of the Company’s common

stock at any time on or prior to the date of May 11, 2019 and at an exchange rate of up to one

hundred-for-one. Following the reverse stock split the per share price of Taronis stock was

expected to “increase substantially above the market price of the common stock immediately prior

to the reverse stock split.”

        40.     On November 6, 2018, Nasdaq informed Taronis that its request for a second 180-

day period to regain compliance was granted. Between November 6, 2018 and January 1, 2019,

the average price of Taronis’s stock was $0.28. The average price for Taronis’ stock was even

lower at $0.21 between January 1, 2019 and January 27, 2019.

        41.     On January 29, 2019, Taronis amended its certificate of incorporation to effectuate

a reverse stock split at an exchange rate of twenty to one in order to raise its stock price within

Nasdaq’s minimum bid price rule.




                                                 11
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 12 of 32 PageID #: 12



       42.     At the close of business on January 30, 2019, the Company implemented its 20 to

1 reverse stock split, issuing 1 new share for every 20 shares each investor held.

THE INDIVIDUAL DEFENDANTS’ FRAUDULENT SCHEME

       43.     Around the same time the Individual Defendants were planning a reverse stock

split, the Individual Defendants sought to increase the Company’s stock price in other ways. The

Individual Defendants ended up devising a fraudulent scheme to artificially inflate the Company’s

stock price by focusing on and lying about a merely prospective business opportunity. In particular,

as detailed below, the Company made false and misleading statements concerning a purported

contract to supply the City of San Diego with MagneGas2, Taronis’ cutting fuel.

       44.     On January 28, 2019, the Individual Defendants caused Taronis to publish a press

release announcing a contract with the City of San Diego. The Individual Defendants also caused

the Company to file a Form 8-K with the SEC, signed by defendant Mahoney, that the City of San

Diego elected to use the Company’s MagneGas2 as its fuel of choice, “marking the first major city

contract for the adoption of our metal cutting fuels.” The January 28, 2019 press release was

attached to the Form 8-K, which stated:

                   City of San Diego Adopts MagneGas Metal Cutting Fuel

                          Major New Client Win in Southern California

       TAMPA, FL – January 28, 2019 – MagneGas Applied Technology Solutions,
       Inc. (“MagneGas” or the “Company”) (NASDAQ: MNGA), a leading clean
       technology company in the renewable resources and environmental solutions
       industries, announced today that the City of San Diego has elected to use
       MagneGas as its metal cutting fuel of choice, marking the first major city
       contract for the adoption of our metal cutting fuels. The City of San Diego has
       historically used acetylene to maintain a wide range of equipment used for waste
       removal, maintenance and infrastructure support and as of this contract, the City
       will immediately begin adoption of MagneGas’ cleaner and safer fuel products.
       In addition, the San Diego Continuing Education Cultural Complex (“ECC”) has
       elected to begin using MagneGas for the training and recertification of welders in
       the southern California market.



                                                12
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 13 of 32 PageID #: 13



       “We are grateful for the opportunity to serve the City of San Diego and the San
       Diego Continuing Education Cultural Complex,” commented Scott Mahoney,
       Chief Executive Officer of MagneGas. “We have been steadily marketing our
       propriety metal cutting fuel for one year since acquiring Complete Welding of San
       Diego in January of last year.”

       “We have been presenting our unique capabilities through periodic live
       demonstrations of our technology, and we have been patiently supporting the local
       market as we gained the trust and confidence of some of the largest consumers of
       metal cutting fuels in the southern California market. The City of San Diego’s
       decision to adopt our product is a major milestone in our growth efforts in
       California.”

       Mr. Mahoney concluded, “We are also very proud of our new relationship with the
       San Diego Continuing Education Cultural Complex. This is one of the premier
       training and recertification centers for welders in southern California, and we’re
       proud to help shape this aspect of the curriculum going forward. This relationship
       will quickly serve as a powerful platform for promoting our products and building
       new client relationships across the southern part of the state. Being deeply involved
       in the educational aspect of this industry is strategically important because we have
       the responsibility to train the next generation of welders on the newest and safest
       technologies and have them carry it forward in their careers.”

(emphases added).

       45.    On this materially false and misleading news, the Company’s stock price increased

over 25% in the two days following the announcement to close at $4.94 per share (when adjusted

for the subsequent 20:1 reverse stock split) on January 30, 2019 with an unusual high trading

volume.

       46.    The January 28, 2019 press release announcing the contract with the City of San

Diego gained traction with news sources and stock analysts.

       47.    On January 29, 2019, a stock analyst covering Taronis for Zacks Small-Cap

Research published a story highlighting the contract with the City of San Diego, stating

“MagneGas is Adopted as the City of San Diego’s metal cutting fuel of choice.”




                                                13
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 14 of 32 PageID #: 14



        48.    On January 30, 2019, Tampa Bay Business Journal covered the purported contract

with the City of San Diego, stating “MagneGas lands contract with San Diego, continues growth

streak.”

        49.    On a conference call held on January 31, 2019 with analysts and investors,

defendant Mahoney continued to make false statements regarding the purported contract with the

City of San Diego. During the conference call, one investor questioned whether Taronis would

need to increase its production capabilities in Southern California to meet the new fuel demand

arising from the government contract.

        50.    Other investors expressed excitement regarding the new government contract,

pointing out the growth possibility into the government service sector. As stated on the conference

call:

        Fred Walker, Private Investor

        I just want to say another thing your investors need to hear is now that you’ve
        got into municipalities, the door has been opened and I sell a lot of our company’s
        products to municipalities all over the United States, and once you got your foot in
        the door with one, others listen and will take heed to the success that San Diego
        is gonna have with your product. So we have – you just have a tremendous
        potential with growth and I look forward to it and you have a great product and a
        great team and anything I can do to help, I will be glad to help.

        Scott Mahoney

        Thank you.

        Moderator

        Our next question is from Yakov Elizarov from ECG. Please go ahead.

        Yakov Elizarov

        Yes, Mr. Mahoney, thank you. I was wondering if you guys are looking into
        emerging markets such as Georgia or the Balkans where there’s also LNG facilities
        that are being built that are significant to European energy security and significant




                                                 14
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 15 of 32 PageID #: 15



       ports located in those two hubs. As also if domestically you are working with for
       the metal cutting, if you are working with unions at all like the metalworkers?

       Scott Mahoney

       Ok. So let me answer the second question first because it actually ties in to what
       Fred’s question was just a minute ago. So when you look at the disclosures that
       were shared the other day on Monday [(January 28, 2019)], I think a lot of people
       overlooked the school that was highlighted. That’s extremely important because
       that ties into sort of the same concept as working with the unions.

(emphases added).

       51.     That same day, the Company’s stock price reached its high at $5.89 per share.

       52.     While the Individual Defendants were touting their achievement in purportedly

securing a lucrative government contract from the City of San Diego, the officials with the City of

San Diego were confused by the Company’s January 28, 2019 press release.

       53.     In an email on January 29, 2019, the city of San Diego’s Communications

Department Director expressed his shock to Senior Public Information Officer that “[t]he [Taronis]

news release . . . is incorrect. The City of San Diego does NOT have a contract with this company.

. . . This is appalling that they’d get this so wrong.” (Emphasis added).

       54.     The City of San Diego’s Deputy Direct of Fleet Operations similarly expressed

shock by stating:

       We have demo’d the product as a replacement for the oxygen and acetylene setup
       we currently use for our metal cutting torches. Preliminary evaluation shows a cost
       savings on the gas and improved performance. It would require a different
       regulator than the oxy/actyl combo and we are in the process of getting a total count
       and cost for the replacements. We have not yet committed and by no means is
       there any contract with [Taronis].”

(emphasis added).




                                                15
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 16 of 32 PageID #: 16



        55.      Demonstrated by the internal communications between officials at the City of San

Diego, the Company’s announcement that it secured a contract with the City of San Diego was

utterly false.

        56.      After the officials at the City of San Diego confirmed that there was no contract

with the Company, on January 29, 2019, the City of San Diego’s Senior Public Information Officer

contacted Edison Advisors, who performed investor relations services for Taronis, demanding the

immediate removal of the press release. After communicating with Edison Advisors, the City of

San Diego’s Senior Public Information Officer memorialized their conversation in an email as

follows:

        Thank you for speaking with me and agreeing to immediately remove the erroneous
        news release locate[d] here:

        https://globenewswire.com/news-release/2019/01/28/1706316/0/en/City-of-San-
        Diego-Adopts-MagneGas-Metal-Cutting-Fuel.html?print=1.

        As discussed, while the product has been tested, the City of San Diego does not
        have any procurement contract or any agreement with MagneGas Applied
        Technology Solutions, Inc. to purchase any of its products. If we receive any
        media inquiries regarding, I will ask that a retraction be issued as well.

(emphasis added).

        57.      Edison Advisors apologized via email for any confusion caused by the January 28,

2019 press release and informed the City of San Diego officials that the process of retraction and

removal have begun. Defendant Mahoney was carbon copied on the email.

        58.      On the same day, the Company removed the January 28, 2019 press release from

its website. Nevertheless, the Individual Defendants did not remove or retract the press release in

other locations.

        59.      On January 31, 2019, the Senior Public Information Officer notified Edison

Advisors and defendant Mahoney that the January 28, 2019 press release was still available on the



                                                16
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 17 of 32 PageID #: 17



Globe Newswire and requested that the press release be taken down. Defendant Mahoney

responded that the press release “was taken off th[e] site the day you requested. I’ll follow up to

ensure that has happened as requested.” However, defendant Mahoney and the other Individual

Defendants did not retract the press release from Globe Newswire. The January 29, 2019 release

is still available at: http://www.globenewswire.com/news-release/2019/01/28/1706316/0/en/City-

of-San-Diego-Adopts-MagneGas-Metal-Cutting-Fuel.html (last visited September 27, 2019).

THE TRUTH IS GRADUALLY REVEALED

         60.    Some investors noticed that the Company’s website no longer had the January 28,

2019 press release.     On January 30, 2019, one investor, going by the Twitter username

HansMalzer, questioned:

         There is already a filing of the San Diego deal. The announcement on the website
         disappeared though. AND there is none on twitter yet. What happened? Was it
         an unintentional/premature/leaked announcement you planned to announce later
         this week (tomorrow)??

         61.    The Company’s stock price began to slide at the uncertainty of the Company’s

contract with the City of San Diego. On February 1, 2019, the Company’s stock closed at $2.99.

         62.    On February 6, 2019, the Company announced a secondary stock offering

registering over 3 million shares.

         63.    On February 11, 2019, another investor, going by the Twitter username ileberrynix

wrote:

         This company was MagnaGas, they changed names due to their bad reputation of
         reverse splits & ripping off retail investors. I was told they published news that
         they signed a deal with the city of San Diego & the mayor made them take down
         the news because it wasn’t true. Beware..

         64.    By February 11, 2019, the Company’s stock price slid down to $0.97.




                                                17
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 18 of 32 PageID #: 18



       65.     On February 12, 2019, the Company filed a Form 8-K/A with the SEC signed by

defendant Mahoney that finally corrected the January 28, 2019 press release. In the Form 8K/A

the Company stated:

       On January 28, 2019, Taronis Technologies, Inc., formerly known as MagneGas
       Applied Technology Solutions, Inc. (the “Company”) issued a press release and
       filed a corresponding Current Report on Form 8-K with the SEC, which stated that
       the City of San Diego had elected to use MagneGas2 as its metal cutting fuel of
       choice and that this was the first major city contract for the adoption of the
       Company’s metal cutting fuels. The Company has determined that it is necessary
       to correct its prior disclosure. The Company has an approval and a written
       authorization from the City of San Diego’s Fleet Operations to move forward with
       the procurement of gas and other hard goods from the Company at three different
       locations within the City. This procurement covers more than one division within
       the municipality, and was received from a city official with sufficient authority to
       approve the procurement process. In the welding supply and gas distribution
       business purchases and sales of hard goods and gases are typically made through a
       process whereby a purchaser receives a quote for goods from the seller and then
       places an order which is later memorialized in a purchase order. The Company
       treats purchase orders as contracts and made its prior disclosure with that treatment
       in view, however, the Company does not have any formal binding contracts,
       agreements or long-term purchase commitments with the City of San Diego
       beyond the existing approval, nor any commitment that any of the Company’s
       products will be purchased as the products of choice for their respective
       applications.

(emphasis added).

       66.     The Company’s disclosure on the Form 8-K/A was also false and misleading, as

detailed below. The Company did not have “an approval and written authorization from the City

of San Diego’s Fleet Operations to move forward with the procurement of gas and other hard

goods from the Company at three different locations within the City” at that time.

       67.     The Individual Defendants continued to make false and misleading statements

regarding servicing the City of San Diego to continue artificially inflating the Company’s stock

price, so that the Company would be compliant with Nasdaq’s minimum bid price rule.




                                                18
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 19 of 32 PageID #: 19



       68.     On April 8, 2019, the Company filed a Form 10-K with the SEC reporting the

Company’s results for 2018 (the “2018 Annual Report”). The 2018 Annual Report noted that “the

price of our Common Stock subsequently fell below $1.00 due to uncontrollable market conditions

prior to having traded above $1.00 for the minimum ten consecutive business days required to

regain compliance.” Nevertheless, the stock price fell due to the Individual Defendants’ false and

misleading statements regarding its purported contract with the City of San Diego and when the

investors discovered that the statements were misleading.

       69.     On an earnings call held on August 19, 2019, the Individual Defendants continued

to make false and misleading statements regarding the purported contract with the City of San

Diego. During the earnings call, defendant Mahoney stated:

       So we had a purchase order from three different departments from the city of San
       Diego. We asked consent from the guy that we had the written purchase contracts
       from to use their name and go ahead and let them know or let everybody know that
       we had won a new customer.

       And when that went out, someone upstairs got a call from the incumbent provider,
       who is all bent out of shape, it’s one of the big guys, and said hey, are you guys
       switching everything you do? Meaning, buying things other than our MagneGas.
       So, buying wire, or welding equipment, or protective gear. I mean this was a
       contract for like hundreds of thousands of dollars. So guy said no, we are just
       buying some MagneGas.

       We like the product. I mean, like well, if you guys don’t make him take that press
       release down we're going to stop doing business with you, and we’re going to say
       that you breached your other purchase agreements. So if I’m selling him
       MagneGas, it has nothing to do with him buying some welding equipment, right?
       The other guy tied it and said – the other guy said, you have to basically make them
       take the press release down.

       So as a courtesy to a customer, we took the press release down. That’s it.

       70.     As shown by internal communications between the officials at the City of San

Diego and communications between the Company, Edison Advisors, and the officials at the City

of San Diego clearly shows that there was no written purchase contracts on January 28, 2019 nor



                                               19
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 20 of 32 PageID #: 20



any written purchase orders from three different departments of the City of San Diego. Further,

the Company did not take the January 28, 2019 press release down as a courtesy to a customer.

Rather, it was taken down because the press release made statements that were absolutely untrue.

THE INDIVIDUAL DEFENDANTS                      ISSUED      A   MATERIALLY           FALSE      AND
MISLEADING PROXY STATEMENT

       71.      In addition to the above false and misleading statements issued and/or caused to be

issued by the Individual Defendants, the Individual Defendants also caused the Company to issue

a false and misleading proxy statement.        Specifically, the Company’s 2019 Proxy sought

stockholder votes to reelect the Individual Defendants.

       72.      The Individual Defendants drafted, reviewed, and/or signed the 2019 Proxy before

it was filed with the SEC and disseminated to Taronis’s stockholders. The Individual Defendants

negligently issued materially misleading statements in the 2019 Proxy. These 2019 Proxy

allegations are based solely on negligence, they are not based on any allegations of recklessness

or knowing conduct by or on behalf of the Individual Defendants, and they do not allege and do

not sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation

of, or reference to any allegation of fraud, scienter, or recklessness with regard to the 2019 Proxy

allegations and related claims.

       73.      In support of the Individual Defendants’ bid to reelect the Individual Defendants,

the Individual Defendants highlighted their supposed oversight of the Company. In particular, the

2019 Proxy assured stockholders that the Board and its committees regularly assess and manage

the risks that Taronis faces, including legal and regulatory risks, and financial controls. The 2019

Proxy stated:

       Board Oversight of Risk

       Our Board is primarily responsible for overseeing our risk management processes.
       The Board receives and reviews periodic reports from management, auditors, legal


                                                 20
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 21 of 32 PageID #: 21



      counsel and others, as considered appropriate regarding our assessment of risks.
      The Board focuses on the most significant risks facing the Company and our
      general risk management strategy, and also ensures that risks undertaken by the
      Company are consistent with the Board’s tolerance for risk. While the Board
      oversees our risk management, management is responsible for day-to-day risk
      management processes. We believe this division of responsibilities is the most
      effective approach for addressing the risks facing the Company and that our Board
      leadership structure supports this approach.

      The Audit Committee assists our Board in its general oversight of, among other
      things, the Company’s policies, guidelines and related practices regarding risk
      assessment and risk management, including the risk of fraud. As part of this
      endeavor, the Audit Committee reviews and assesses the Company’s major
      financial, legal, regulatory, environmental and similar risk exposures and the steps
      that management has taken to monitor and control such exposures. The Audit
      Committee also reviews and assesses the quality and integrity of the Company’s
      public reporting, the Company’s compliance with legal and regulatory
      requirements, the performance and independence of the Company’s independent
      auditors, the performance of the Company’s internal audit department, the
      effectiveness of the Company’s disclosure controls and procedures and the
      adequacy and effectiveness of the Company’s risk management policies and related
      practices.

                                        *       *       *

      Audit Committee

      Our Audit Committee, which currently consists of three directors, provides
      assistance to our Board in fulfilling its legal and fiduciary obligations with respect
      to matters involving the accounting, financial reporting, internal controls and
      compliance functions of the Company. Our Audit Committee employs an
      independent registered public accounting firm to audit the financial statements of
      the Company and perform other assigned duties. Further, our Audit Committee
      provides general oversight with respect to the accounting principles employed in
      financial reporting and the adequacy of our internal controls. In discharging its
      responsibilities, our Audit Committee may rely on the reports, findings and
      representations of our auditors, legal counsel and responsible officers. Our Board
      has determined that all members of the Audit Committee are financially literate
      within the meaning of SEC rules and under the current listing standards of Nasdaq.
      Our Board has also determined that Mr. Dingess qualifies as an “audit committee
      financial expert.” The Audit Committee met four times in 2018.

      74. The 2019 Proxy thus assured stockholders that Individual Defendants were involved

with Taronis’s business strategy, actively monitored the Company’s risks and exposures,




                                               21
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 22 of 32 PageID #: 22



following good corporate governance practices and acting in an ethical and legal manner. In

reality, the Individual Defendants were utterly failing in their oversight duties by allowing the

Company to operate with inadequate internal controls which resulted in the failure to disclose or

prevent the Company from employing a deceptive scheme or device to deceive the public investors

as to the success and viability of the Company’s business by: (i) engaging in a scheme to

misrepresent the existence of a material contract between Taronis and the City of San Diego; (ii)

participating, directly and indirectly, in the preparation and issuance of the materially false and

misleading January 28 press release; and (iii) participating, directly and indirectly, in the decision

not to issue any kind of corrective disclosure until after Taronis failed to comply with Nasdaq’s

minimum bid price upon completion of the ten (10) day business period following the issuance of

the January 28 press release.

       75.     As a result of these misleading statements, the Company’s stockholders voted via

an uninformed stockholder vote to reelect the Individual Defendants to the Board.

                                DAMAGES TO THE COMPANY

       76.     As a result of the Individual Defendants’ wrongful conduct, Taronis disseminated

false and misleading statements and omitted material information to make such statements not

false and misleading when made. The improper statements have devastated Taronis’s credibility.

Taronis has been, and will continue to be, severely damaged by the Individual Defendants’

misconduct.

       77.     Furthermore, aside from ruining the Company’s reputation for honesty, integrity,

and aptitude, the Individual Defendants have exposed the Company to very expensive legal costs

to defend, investigate, and pay judgment or settlement in the Securities Class Action.




                                                 22
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 23 of 32 PageID #: 23



       78.     As a direct and proximate result of the Individual Defendants’ actions as alleged

above, Taronis’s market capitalization has been substantially damaged, losing millions of dollars

in value as a result of the conduct described herein.

       79.     Moreover, these actions have irreparably damaged Taronis’s corporate image and

goodwill. For at least the foreseeable future, Taronis will suffer from what is known as the “liar’s

discount,” a term applied to the stocks of companies who have been implicated in illegal behavior

and have misled the investing public, such that Taronis’s ability to raise equity capital or debt on

favorable terms in the future is now impaired.

                DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       80.     Plaintiff incorporates the allegations herein by reference.

       81.     Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress the Individual Defendants’ breaches of fiduciary duties and other violations

of the law.

       82.     Plaintiff is a stockholder of Taronis, was a stockholder of Taronis at the time of the

wrongdoing alleged herein, and has been a stockholder of Taronis continuously since that time.

       83.     Plaintiff will adequately and fairly represent the interests of the Company and its

stockholders in enforcing and prosecuting its rights.

       84.     As a result of the facts set forth herein, Plaintiff has not made any demand on the

Taronis Board to institute this action against the Individual Defendants. Such a demand would be

a futile and useless act because the Board is incapable of making an independent and disinterested

decision to institute and vigorously prosecute this action.

       85.     At the time of the filing of this complaint, the Taronis Board consists of four

individuals: Defendants Mahoney, Dingess, Pollack, and Staunton.




                                                 23
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 24 of 32 PageID #: 24



        86.        As a result of the facts set forth herein, Plaintiff has not made any demand on the

Taronis Board to institute this action against the Individual Defendants. Such a demand would

have been a futile and useless act with respect to each and every one of the directors of the Board

because they are incapable of making an independent and disinterested decision to institute and

vigorously prosecute this action.

DEMAND IS FUTILE AS TO ALL DIRECTORS OF THE BOARD BECAUSE THEY
FACE SUBSTANTIAL LIKELIHOOD OF LIABILITY

        87.        The current members of the Board all face a substantial likelihood of liability for

their individual misconduct. The current members of the Board were directors throughout the time

of the false and misleading statements, and as such had a fiduciary duty to ensure that the

Company’s SEC filings, press releases, and other public statements and presentations on behalf of

the Company concerning its business, operations, prospects, internal controls, and financial

statements were accurate.

        88.        Moreover, as directors, the current members of the Board owed a duty to, in good

faith and with due diligence, exercise reasonable inquiry, oversight, and supervision to ensure that

the Company’s internal controls were sufficiently robust and effective (and were being

implemented effectively), and to ensure that the Board’s duties were being discharged in good

faith and with the required diligence and due care. Instead, they knowingly and/or with reckless

disregard allowed Taronis to devise a fraudulent scheme to artificially inflate the Company’s stock

price and reviewed, authorized, and/or caused the publication of the materially false and

misleading statements discussed above that caused the Company’s stock to trade at artificially

inflated prices.

        89.        The current members of the Board knowingly and/or recklessly allowed Taronis to

devise a fraudulent scheme to artificially inflate the Company’s stock price, made or authorized



                                                   24
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 25 of 32 PageID #: 25



false and misleading statements, failed to timely correct such statements, failed to take necessary

and appropriate steps to ensure that the Company’s internal controls were sufficiently robust and

effective (and were being implemented effectively), and failed to take necessary and appropriate

steps to ensure that the Board’s duties were being discharged in good faith and with the required

diligence.

       90.     These actions constitute breaches of the fiduciary duties of loyalty and good faith,

for which the current members of the Board face a substantial likelihood of liability. If the current

members of the Board were to bring a suit on behalf of Taronis to recover damages sustained as a

result of this misconduct, they would expose themselves to significant liability. This is something

they will not do. For this reason, demand is futile as to the current members of the Board.

       91.     Further, the current members of the Board are incapable of considering a demand

to commence and vigorously prosecute this action because they face additional substantial

likelihood of liability as they are named defendants in the Securities Class Action.

DEFENDANT MAHONEY LACKS INDEPENDENCE

       92.     Defendant Mahoney is not disinterested for purposes of demand futility because his

principal occupation is serving as Taronis’s CEO. Further, according to the Company’s SEC

filings, in 2018, Mahoney received total compensation of $283,452. This amount is material to

him.

       93.     Further, Mahoney is incapable of considering a demand to commence and

vigorously prosecute this action because he faces additional substantial likelihood of liability as

he is a named defendant in the Securities Class Action.




                                                 25
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 26 of 32 PageID #: 26



DEMAND IS EXCUSED AS TO THE AUDIT COMMITTEE DEFENDANTS BECAUSE AS
MEMBERS OF THE AUDIT COMMITTEE THEY FACE A SUBSTANTIAL
LIKELIHOOD OF LIABILITY

        94.    As members of the Audit Committee during the Relevant Period, the Audit

Committee Defendants participated in and knowingly approved Taronis’ fraudulent scheme to

artificially inflate the Company’s stock price and filing of false financial statements and allowed

the Individual Defendants to repeatedly make other false and misleading statements to the

investing public. More specifically, as members of the Audit Committee, the Audit Committee

Defendants were obligated to oversee and monitor (a) the integrity of the Company’s financial

statements, and (b) the Company’s compliance with legal and regulatory requirements. Instead,

the Audit Committee Defendants, as members of the Audit Committee, failed to ensure the

integrity of the Company’s financial statements and financial reporting process, the Company’s

systems of internal accounting and financial controls and compliance with legal and regulatory

requirements. For this reason, demand is futile as to the Audit Committee Defendants.

        95.    Further, the Audit Committee Defendants are incapable of considering a demand

to commence and vigorously prosecute this action because they face additional substantial

likelihood of liability as they are named defendants in the Securities Class Action.

                                           COUNT I
                                 BREACH OF FIDUCIARY DUTY
                              (Against the Individual Defendants)

        96.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

        97.    Each of the Individual Defendants owed and owe to the Company the duty to

exercise candor, good faith, and loyalty in the management and administration of Taronis’ business

and affairs.




                                                26
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 27 of 32 PageID #: 27



       98.     Each of the Individual Defendants violated and breached his or her fiduciary duties

of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       99.     In breach of their fiduciary duties, the Individual Defendants failed to maintain an

adequate system of oversight, disclosure controls and procedures, and internal controls.

       100.    The Individual Defendants also breached their fiduciary duties by causing the

Company to devise a fraudulent scheme to artificially inflate the Company’s stock price.

       101.    In addition, the Individual Defendants further breached their fiduciary duties owed

to Taronis by willfully or recklessly making and/or causing the Company to employ a deceptive

scheme or device to deceive Plaintiff and members of the Class as to the success and viability of

the Company’s business by: (i) engaging in a scheme to misrepresent the existence of a material

contract between Taronis and the City of San Diego; (ii) participating, directly and indirectly, in

the preparation and issuance of the materially false and misleading January 28 press release; and

(iii) participating, directly and indirectly, in the decision not to issue any kind of corrective

disclosure until after Taronis failed to comply with Nasdaq’s minimum bid price upon completion

of the ten (10) day business period following the issuance of the January 28 press release.

       102.    The Individual Defendants failed to correct and caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

       103.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were




                                                27
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 28 of 32 PageID #: 28



not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly and for the purpose and effect of artificially inflating the price of the

Company’s securities and engaging in insider sales. The Individual Defendants, in good faith,

should have taken appropriate action to correct the schemes alleged herein and to prevent them

from continuing to occur.

       104.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       105.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Taronis has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

                                            COUNT II
                                      UNJUST ENRICHMENT
                               (Against the Individual Defendants)

       1.      Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

       2.      The Insider Selling Defendants have been unjustly enriched at the expense of box,

in the form of their illegal stock sales as explained herein.

       3.      By their wrongful acts and omissions, the Insider Selling Defendants were unjustly

enriched at the expense of and to the detriment of Box.

       4.      Plaintiff, as a stockholder and representative of Box, seeks restitution from the

Insider Selling Defendants and seeks an order of this Court disgorging all profits, benefits and

other compensation obtained by the Insider Selling Defendants, and each of them, from their

wrongful conduct and fiduciary breaches in connection their illegal stock sales.


                                                  28
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 29 of 32 PageID #: 29



                                       COUNT III
            VIOLATIONS OF SECTION 10(B) AND RULE 10B-5 OF THE EXCHANGE ACT
                           (Against the Individual Defendants)

         106.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

         107.   Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

         108.   As alleged herein, the Individual Defendants violated Section 10(b) of the

Exchange Act and Rule 10b-5 by participating in a fraudulent scheme and course of conduct in

connection with the purchase or sale of Taronis common stock, and by making false and

misleading statements and omissions in connection with the purchase or sale of Taronis common

stock.

         109.   By virtue of their positions with Taronis, the Individual Defendants participated in

the operation and management of the Company and conducted and participated, directly or

indirectly, in the conduct of its business affairs. The Individual Defendants had the power to

influence and control, and did influence and control, directly or indirectly, the decision-making of

Taronis, including the content and dissemination of the January 28 press release to the marketplace

during the Relevant Period, which Plaintiff contends is false and misleading, and the Company’s

plan, scheme, and course of conduct. The Individual Defendants were provided with, or had access

to, copies of the Company’s reports, press releases, and public filings. Moreover, the Individual

Defendants were provided with, or had access to, copies of the January 28 press release and the

Company’s emails with the City of San Diego and had the ability to prevent the issuance of the

false and misleading statements and omissions, or cause the false and misleading statements and

omissions to be corrected.




                                                 29
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 30 of 32 PageID #: 30



        110.    As officers and/or directors of a publicly-owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information about Taronis to the

investing public, and to correct promptly any public statements issued by Taronis that had become

materially false or misleading. In addition, Defendant Mahoney had direct and supervisory

involvement in the day-to-day operations of Taronis and, therefore, is presumed to have had the

power to control of the particular transactions giving rise to the securities violations alleged herein,

and exercised such power.

        111.    As a direct and proximate cause of the Individual Defendants’ wrongful conduct

alleged herein, Plaintiff and other members of the Company have suffered damages in connection

with their purchases of Taronis common stock in an amount to be established at trial.

                                        COUNT III
                     VIOLATIONS OF SECTION 14(A) OF THE EXCHANGE ACT
                            (Against the Individual Defendants)

        112.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

        113.    The section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of defendants the Individual Defendants. The section 14(a) Exchange Act claims detailed herein

do not allege and do not sound in fraud. Plaintiff specifically disclaims any allegation of, reliance

upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard

to the nonfraud claims.

        114.    The Individual Defendants negligently issued, caused to be issued, and participated

in the issuance of materially misleading written statements to stockholders which were contained

in the 2019 Proxy. In the 2019 Proxy, the Board solicited stockholder votes to reelect the

Individual Defendants.


                                                  30
 Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 31 of 32 PageID #: 31



       115.    The 2019 Proxy, however, misrepresented and failed to disclose that the Board’s

risk oversight and the Company’s inadequate internal controls which facilitated the illegal

behavior described herein. By reasons of the conduct alleged herein, the Individual Defendants

violated section 14(a) of the Exchange Act. As a direct and proximate result of these defendants’

wrongful conduct, Amyris misled and deceived its stockholders by making materially misleading

statements that were essential links in stockholders following the Company’s recommendation and

voting to reelect the Individual Defendants.

       116.    Plaintiff, on behalf of Taronis, thereby seeks relief for damages inflicted upon the

Company based upon the misleading 2019 Proxy in connection with the improper reelection of the

Individual Defendants.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment as follows:

       A.      Declaring that Plaintiff may maintain this derivative action on behalf of Taronis

and that Plaintiff is a proper and adequate representative of the Company;

       B.      Awarding the amount of damages sustained by the Company as a result of the

Individual Defendants’ breaches of fiduciary duties and violations of the federal securities laws;

       C.      Granting appropriate equitable relief to remedy Individual Defendants’ breaches of

fiduciary duties and other violations of law;

       D.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees and costs and expenses; and

       E.      Granting such other and further relief as the Court deems just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.




                                                   31
Case 1:19-cv-01831-CFC Document 1 Filed 09/30/19 Page 32 of 32 PageID #: 32



Dated: September 30, 2019                Respectfully Submitted,

                                         /s/ Blake A. Bennett
                                         COOCH AND TAYLOR, P.A.
                                         Blake A. Bennett (#5133)
                                         1007 N. Orange St., Suite 1120
                                         Wilmington, DE 19801
                                         Telephone: (302) 984-3800
                                         Email: bbennett@coochtaylor.com

                                         Attorney for Plaintiff



OF COUNSEL

BRAGAR EAGEL & SQUIRE, P.C.
W. Scott Holleman
Marion C. Passmore
Garam Choe
Alexandra B. Raymond
885 Third Avenue, Suite 3040
New York, New York 10022
Telephone: (646) 860-9449

Attorneys for Plaintiff




                                    32
